Exhbit 10.19 09/13/2010 IFS Fixation Systems, Inc. 5th Street, Suite 408 South Miami, FL 33143. Stephen Dresnick, Chairman Subject to our consulting agreement, please accept this check in the amount of 5,000 dollars, for the exercise of 50,000 warrants, and kindly convert my 20,000 dollars owed into 40,000 shares of stock. Below you will find a list of my assignees for the issuance of the 90,000 shares Respectfully Yours, /s/ Neal Moskowitz Neal Moskowitz 25,000 shares Neal Moskowitz FBO Ian Moskowitz UGTMA 12171 Beach Boulevard Jacksonville, FL, 32246 SS# ###-##-#### 25,000 shares Neal Moskowitz FBO Evan Moskowitz UGTMA 5851 Holmberg Road Parkland, Florida 33067 SS# ###-##-#### 10,000 shares Neal Moskowitz 6574 North State Road 7 #126 Coconut Creek, Florida 33073 SS # ###-##-#### 30,000 shares Larry Moskowitz 1634 Victoria Pointe Lane Weston FL 33327 SS # ###-##-####
